NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 3 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN JOSE SANCHEZ RODRIGUEZ,                    No.    20-70862

                Petitioner,                     Agency No. A205-907-261

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 15, 2022**
                            San Francisco, California

Before: GOULD and RAWLINSON, Circuit Judges, and ADELMAN,*** District
Judge.

      Petitioner Juan Sanchez Rodriguez (“Petitioner”) seeks review of a final order

from the Board of Immigration Appeals (“BIA”) denying his application for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Lynn S. Adelman, United States District Judge for the
Eastern District of Wisconsin, sitting by designation.
withholding of removal and relief under the Convention Against Torture (“CAT”).

Petitioner claims his life or freedom would be threatened in Mexico on account of

his membership in a particular social group and that he would be more likely than

not to be tortured if returned to Mexico. We have jurisdiction under 8 U.S.C.

§ 1252(b). We deny the petition

      We review factual findings related to an applicant’s eligibility for withholding

of removal and CAT protection under the substantial evidence standard. INS v. Elias-

Zacarias, 502 U.S. 478, 481 & n.1 (1992).           Petitioner challenges the BIA’s

determination that he did not establish a nexus between his claimed persecution—

physical harm at the hands of gang members in Mexico—and a protected ground.

Petitioner also challenges the BIA’s determination that any past or future harm was

not more likely than not to have occurred or to occur with the acquiescence or

consent of the government.

      Substantial evidence supports the BIA’s dismissal of Petitioner’s withholding

claim on lack-of-nexus grounds. The nexus requirement for a withholding of

removal claim is satisfied if the Petitioner proves that a protected ground is “a

reason” for the feared persecution. Barajas-Romero v. Lynch, 846 F.3d 351, 359–

60 (9th Cir. 2017). The BIA properly found that the harm Petitioner fears is

attributable to criminal intent rather than his membership in a particular social group.

See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (noting that the “desire to


                                           2
be free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”).

      Substantial evidence also supports the BIA’s determination that Petitioner did

not qualify for protection under the CAT. To obtain protection under the CAT, the

applicant must show that he is more likely than not to be tortured by or at the

instigation of the government or with the government’s consent and acquiescence if

he is returned to his home country. See Avendano-Hernandez v. Lynch, 800 F.3d

1072, 1078–79 (9th Cir. 2015). The BIA properly found that any past or future harm

suffered by Petitioner was not more likely than not to have occurred or to occur with

the acquiescence or consent of the government. See Andrade-Garcia v. Lynch, 828

F.3d 829, 836 (9th Cir. 2016) (“[A] general ineffectiveness on the government’s part

to investigate and prevent crime will not suffice to show acquiescence.”).

      Finally, Petitioner also challenged a jurisdictional defect in the underlying

proceeding. Petitioner admitted his argument had been foreclosed by Aguilar

Fermin v. Barr, 958 F.3d 887 (9th Cir. 2020) and he raised the argument only to

preserve the issue in case Aguilar Fermin was reheard en banc. Because Aguilar

Fermin remains good law, we will deny this portion of the petition.

      For these reasons, we deny the petition for review.

      PETITION DENIED.




                                         3